The Judges,
after hearing counsel in this case, admitted that the practice had hitherto been, conformably to the English mode of proceedings, as laid down by the presiding Judge on the circuit. But the alterations made by different k ... , acts of our legislature m this country, required a relaxation of that old practice, as indispensably necessary for the due administration of justice, more especially in the country districts j and unless the indulgence now claimed by the defendant was allowed, great advantages might be taken by the attorneys of each other, in the course of their practice, where those practitioners who resided, near the *523court-houses, or in the villages where the courts were held, were in the habits of posting their rules to plead on filing their declarations, and taking judgment by default at the end of the time allowed for that purpose, before the practitioners at a distance, or in a neighbouring district, could know any thing about it, or be prepared to make the necessary defences for their clients. It therefore became the duty of the court to promote a liberality of practice at the bar, so as to prevent those advantages from being taken, and to allow an opportunity to every man, of putting in any defence which the law allows him; and this could only be done, by allowing them the opportunity of setting aside those interlocutory judgments, and permitting them to plead issuably, or to file any other plea the party thought proper ; and that the proper time for doing so was on the call of the writ of inquiry docket, on the first day of every court in each circuit.
The verdict was therefore set aside, and the cause ordered to be placed to the issue docket, with leave to defendant to plead double.
All the Judges present.
JV. B. The above decision may be considered as having altered the English practice, which was to allow the defendant liberty of setting aside a judgment by default, upon condition of paying the costs, putting in an issuable plea only, and going to trial instanter, i. e. the same term. But by the above decision, the defendant may have one court to prepare for his defence, with liberty of putting in any plea he may think proper.